Citation Nr: 0942984	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  05-32 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for seborrheic dermatitis.

2.  Entitlement to an initial rating in excess of 40 percent 
for Raynaud's syndrome.

3.  Entitlement to an initial compensable rating for hearing 
loss of the left ear.

4.  Entitlement to an initial compensable rating for 
temporomandibular dysfunction with bruxism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from March 1983 to August 
2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia that, in part, granted 
service connection for seborrheic dermatitis, chronic 
tendonitis of the left shoulder rotator cuff, Raynaud's 
syndrome, hearing loss of the left ear, and temporomandibular 
dysfunction with bruxism, assigning each disability a 0 
percent rating, effective September 1, 2003.  In April 2005, 
the Veteran filed a notice of disagreement to the assigned 
ratings.  

In an August 2005 rating decision, the RO increased the 
rating for the chronic tendonitis of the left shoulder 
rotator cuff to 10 percent and the rating for seborrheic 
dermatitis to 10 percent, both effective September 1, 2003.  

On his October 2005 VA Form 9, the Veteran limited his appeal 
to the ratings for seborrheic dermatitis, Raynaud's syndrome, 
hearing loss of the left ear, and temporomandibular 
dysfunction with bruxism.  

In a May 2007 rating decision, the RO increased the rating 
for Raynaud's syndrome to 40 percent effective September 1, 
2003.  

As the RO did not assign the maximum rating possible for 
either the seborrheic dermatitis or Raynaud's syndrome, the 
appeals for higher evaluations remain before the Board.  See 
AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the issues in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

The issue of entitlement to an initial compensable rating for 
temporomandibular dysfunction with bruxism is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Since the September 1, 2003 effective date of service 
connection, the Veteran's seborrheic dermatitis has not been 
manifested by dermatitis with 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected; or 
requiring systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  

2.  Since the September 1, 2003 effective date of service 
connection, although the Veteran's Raynaud's syndrome has 
been manifested by a history of characteristic attacks, it 
has not been manifested by 2 or more digital ulcers.  

3.  Since the September 1, 2003 effective date of service 
connection, the Veteran's hearing loss of the left ear has 
been manifested by no worse than level I hearing in the left 
ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for seborrheic dermatitis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.3 (2009); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7806 (in effect prior to 
October 23, 2008).

2.  The criteria for an initial rating in excess of 40 
percent for Raynaud's syndrome are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.104, Diagnostic 
Code 7117 (2009).

3.  The criteria for an initial compensable rating for 
hearing loss of the left ear are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.85, Diagnostic 
Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-56 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's the claims 
for service connection in the August 2004 rating decision, he 
was provided notice of the VCAA in May 2004.  The VCAA letter 
indicated the types of information and evidence necessary to 
substantiate a claim for service connection, and the division 
of responsibility between the Veteran and VA for obtaining 
that evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  

Moreover, it is well to observe that service connection for 
the disabilities on appeal has been established and initial 
ratings assigned.  Thus, the Veteran has been awarded the 
benefit sought, and such claims have been substantiated.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  As 
such, 38 U.S.C.A. § 5103(a) notice is no longer required as 
to these matters, because the purpose for which such notice 
was intended to serve has been fulfilled.  Id.  Also, it is 
of controlling significance that, after awarding the Veteran 
service connection for the disabilities and assigning initial 
disability ratings for the conditions, he filed a notice of 
disagreement contesting the initial rating determinations.  
See 73 Fed. Reg. 23353-23356 (April 30, 2008) (amending 
38 C.F.R. § 3.159(b) to add subparagraph (3), which provides 
VA has no duty to provide section 5103 notice upon receipt of 
a notice of disagreement).  The RO furnished the Veteran a 
statement of the case that addressed the initial ratings 
assigned for his disabilities, included notice of the 
criteria for higher ratings for the conditions, and provided 
the Veteran with further opportunity to identify and submit 
additional information and/or argument, which the Veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002).  Under these circumstances, VA 
fulfilled its obligation to advise and assist the Veteran 
throughout the remainder of the administrative appeals 
process, and similarly accorded the Veteran a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Regardless, the Veteran received additional notice in October 
2007, pertaining to the disability rating and effective date 
elements of his claims.  Although he was not furnished a 
supplemental statement of the case (SSOC), as he did not 
provide any additional information or evidence after the 
above letter, an SSOC was not needed.  See Dingess, 19 Vet. 
App. 473.  See also Mayfield, 444 F.3d 1328; Pelegrini, 18 
Vet. App. 112.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, VA examination reports, and statements 
from the Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2009).

Higher Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).

Seborrheic Dermatitis

The Veteran's seborrheic dermatitis has been assigned a 10 
percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2008).  

During the course of appeal, the rating criteria for the skin 
were revised effective October 23, 2008.  See 73 Fed. Reg. 
54710 (October 23, 2008) (codified at 38 C.F.R. § 4.118).  
However, as this amendment applies to claims received by VA 
on or after October 23, 2008, the amendment is not applicable 
in this case.

Under Diagnostic Code 7806, a 10 percent rating is warranted 
for dermatitis or eczema with at least 5 percent, but less 
than 20 percent, of the entire body; or at least 5 percent, 
but less than 20 percent, of exposed areas affected; or 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is warranted for dermatitis or 
eczema with 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected; or requiring systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted for dermatitis or eczema with more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or requiring constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.

Dermatitis or eczema can also be rated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.

After review, the Board finds that the Veteran's seborrheic 
dermatitis does not warrant an initial rating in excess of 10 
percent.

A June 2004 VA examination report reflects a history of a 
dry, scaly, and flaky scalp that requires special shampoo all 
the time and some steroid cream.  The Veteran stated that he 
has severe itching of the scalp if he does not use the above 
and noted that the treatment keeps the symptoms under 
control.  Examination revealed the scalp to be normal.  The 
examiner noted that the seborrheic dermatitis appears to be 
controlled with medications.  The diagnosis was of seborrheic 
dermatitis controlled with medications.

An August 2006 VA examination report reflects a history of 
seborrheic dermatitis affecting the scalp and eyebrows, with 
flaking of the scalp that is worse during the winter and red 
blotches on the scalp and eyebrows when the condition is 
active.  The Veteran stated that he uses Denorex shampoo 
every other day and this has improved the pruritus and 
itching.  He also reported using Luxiq once a week which 
provided moderate improvement with receding of blotches but 
noted that he has been out of the medication for the past two 
months.  He denied any active lesions since running out of 
the medication.  He also denied any systemic symptoms.  
Examination revealed no evidence of seborrheic dermatitis, 
with no flakiness even on scratching the scalp on different 
places, and the eyebrows did not show any flakes.  There was 
also no erythema or areas of redness on the scalp, occiput, 
or eyebrows.  The examiner indicated that the affected area 
consisted of 0 percent of exposed areas and 0 percent of the 
entire body.  The diagnosis was of no evidence of active 
seborrheic dermatitis on examination.

Given the above, the Board finds that, since the effective 
date of service connection, the Veteran's seborrheic 
dermatitis has not been manifested by dermatitis with 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected; or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  The Board acknowledges the Veteran's 
contention that his disability is worse in the winter; 
however, the Board points out that there was no evidence of 
any seborrheic dermatitis on either examination.  Thus, a 
higher rating is not warranted under Diagnostic Code 7806.  
Given the absence of symptoms, a higher rating is also not 
warranted under Diagnostic Code 7800.

Raynaud's Syndrome

The Veteran's Raynaud's syndrome has been assigned a 40 
percent rating under 38 C.F.R. § 4.104, Diagnostic Code 7117 
(2009).  

Under Diagnostic Code 7117, a 40 percent rating is assigned 
for Raynaud's syndrome with characteristic attacks occurring 
at least daily, a 60 percent rating is assigned for Raynaud's 
syndrome with 2 or more digital ulcers and a history of 
characteristic attacks, and a 100 percent rating is assigned 
for Raynaud's syndrome with 2 or more digital ulcers plus 
autoamputation of 1 or more digits and a history of 
characteristic attacks.  A characteristic attack is defined 
as consisting of sequential color changes of the digits of 1 
or more extremities lasting minutes to hours, sometimes with 
pain and paresthesias, and precipitated by exposure to cold 
or by emotional upset.  Note, Diagnostic Code 7117.  
Evaluations assigned under Diagnostic Code 7117 are for the 
disease as a whole, regardless of the number of extremities 
involved or whether the nose and ears are involved.  Id.

A June 2004 VA examination report reflects a three-year 
history of Raynaud's syndrome with very cold hands and toes 
in the winter.  The Veteran stated that in the winter his 
fingers and toes ache, tingle, and turn bluish and he has to 
wear gloves all the time even inside.  The Veteran indicated 
that the main impairment was having to wear gloves.  
Examination revealed normal skin temperature and color in 
both the fingers and toes.  

An August 2006 VA examination report reflects complaints of 
episodic pain and numbness in the winter, spring, and fall.  
The Veteran stated that the severity depends on how cold the 
temperature is or the weather at that particular time and 
that the disability affects his hands mostly but also the 
toes and the tip of the nose.  During an attack, he noted 
having tingling and numbness on these areas followed by pain.  
He stated that he has to wear gloves and adjust his work time 
during cold weather.  Examination revealed the hands to be 
cold to touch and pale with decreased temperature noted up to 
the wrists.  There was blanching but no cyanosis or ulcers.  
There were no deformities on any of the hands and no 
prominent joints.

Given the above, the Board finds that, since the effective 
date of service connection, although the Veteran's Raynaud's 
syndrome has been manifested by a history of characteristic 
attacks, it has not been manifested by 2 or more digital 
ulcers.  Thus, a higher rating is not warranted under 
Diagnostic Code 7117.  

Hearing Loss of the Left Ear

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluation.  Ratings for hearing impairment range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second.  To evaluate the degree of disability 
from hearing impairment, the rating schedule establishes 
eleven auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).

Hearing tests are to be conducted without hearing aids, and 
the results of above-described testing are charted on Table 
VI and Table VII.  See 38 C.F.R. § 4.85.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, subject to the 
provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).  Under 
38 C.F.R. § 3.383 (2009), the veteran will be provided 
compensation as though both ears are service-connected if the 
nonservice-connected ear hearing disability was not caused by 
the veteran's own willful misconduct and the veteran's 
hearing disability in the service-connected ear is 
compensable to a degree of 10 percent or more.

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86 (2009).  When the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  When the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

In addition to dictating objective test results, a VA 
audiologist's final report must fully describe the functional 
effects caused by the Veteran's hearing disability.  Martinak 
v. Nicholson, 21 Vet. App. 447, 455 (2007).

A May 2004 VA audio examination report reflects complaints of 
hearing loss in the left ear, worse in the presence of 
background noise.  Audiometric testing revealed that the 
hearing threshold levels in decibels in the left ear were 20, 
10, 15, 30, and 45 at 500, 1000, 2000, 3000, and 4000 Hertz 
respectively.  Pure tone average was 25.  Maryland CNC speech 
recognition score was 96 percent.  

Applying the criteria for evaluating hearing loss to the 
findings of the May 2004 VA audiometric evaluation results in 
designation of no more than level I hearing in the left ear 
based on application of the reported findings to Tables VI 
and VII.  These findings warrant only a 0 percent rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board 
notes that the record does not reflect pure tone thresholds 
meeting the definition of an exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86.  

While the VA examiner failed to address the functional effect 
of the Veteran's hearing loss disability, the Board notes 
that other evidence of record, to specifically include 
statements from the Veteran, adequately addressed the issue.  
Therefore, while the May 2004 VA examination is defective 
under Martinak, the Board finds that no prejudice results to 
the Veteran in that the functional effects of his hearing 
loss disability are adequately addressed by the remainder of 
the record and are sufficient for the Board to consider 
whether referral for an extra-scheduler rating is warranted.  
See 38 C.F.R. § 3.321(b) (2009).

The Board notes that the Veteran's service-connected left ear 
is not compensable to a degree of 10 percent or more; 
therefore, the provisions of 38 C.F.R. § 3.383 are not 
applicable.  

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of his hearing loss of the 
left ear.  However, it must be emphasized that the assignment 
of disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiological evaluation of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In other words, the 
Board is bound by law to apply VA's rating schedule based on 
the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

All Disabilities

In summary, for the reasons and bases discussed above, the 
Board concludes that higher initial ratings for the Veteran's 
disabilities are not warranted at any time since the 
effective date of service connection on September 1, 2003.  
Since the preponderance of the evidence is against each 
claim, the benefit-of-the-doubt rule does not apply.  38 
C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
The benefits sought on appeal are accordingly denied.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether any of the Veteran's disabilities presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  In this regard, the Board notes that there is 
no evidence in the claims file of frequent periods of 
hospitalization due solely to any of the Veteran's 
disabilities.  Further, the record shows that the Veteran was 
working as a maintenance/custodial supervisor for the 
National Park Service, that there was no evidence of 
seborrheic dermatitis on examination, that he has to wear 
gloves and adjust his work time during cold weather due to 
his Raynaud's syndrome, and that he has difficulty 
understanding speech in the presence of background noise.  
The above does not demonstrate marked interference with 
employment due solely to any of the Veteran's disabilities.  
As a result, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. 
at 339; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating in excess of 10 percent for seborrheic 
dermatitis is denied.

An initial rating in excess of 40 percent for Raynaud's 
syndrome is denied.

An initial compensable rating for hearing loss of the left 
ear is denied.


REMAND

After review, the Board finds that there is insufficient 
evidence to evaluate the Veteran's temporomandibular 
dysfunction with bruxism.  Although the Veteran was provided 
a VA dental and oral examination in July 2004, the findings 
of that report are inadequate to properly evaluate his 
disability.  Under 38 C.F.R. § 4.150 (2009), Diagnostic Code 
9905 provides for a 10 percent rating for either an inter-
incisional range of 31 to 40 mm or a lateral excursion range 
of 0 to 4 mm.  Although the inter-incisional range is 
provided, the lateral excursion range is not.  Thus, the 
Veteran should be afforded another examination to obtain the 
necessary information.  In this regard, the examiner should 
also be asked to describe the extent of any nonunion or 
malunion of the mandible relative to degree of motion and 
loss of masticatory function.  See Diagnostic Codes 9903, 
9904.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for 
a VA dental and oral examination to 
determine the severity of his 
temporomandibular dysfunction with 
bruxism.  His claims file should be 
available to the examiner and reviewed in 
conjunction with the examination.  The 
examiner should describe all 
manifestations of the Veteran's 
disability, including inter-incisional and 
lateral excursion ranges.  The examiner 
should describe the extent of any nonunion 
of the mandible relative to degree of 
motion and loss of masticatory function in 
terms of moderate or severe.  The examiner 
should also describe the extent of any 
malunion of the mandible relative to 
degree of motion and loss of masticatory 
function in terms of slight, moderate, or 
severe displacement.

2.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided an SSOC and afforded the 
appropriate period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


